DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species f (Fig. 28) is acknowledged.  Claims 1-30 have been examined on the merits in this office action since all claims appear to read on the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the recitation “guide body having a first referencing arm and a second referencing arm” renders the claim vague and indefinite because it implies separate arms.  It is suggested that Applicant use alternate language such as “first referencing arm portion” and “second referencing arm portion” to avoid confusion. 
In claim 1, the recitation “at a fixed angle on the second referencing arm” renders the claim vague and indefinite because it is unclear which reference axis or point (defined with respect to structure recited in the claim) is used for measurement of the “fixed angle.”  
In claims 7 and 8, the recitation “the offset” lacks antecedent basis. 

In claim 12, the recitation “distinct offset at a fixed distance, the kit providing guide openings between 0 and 90 degrees and offsets between 0 and 5 cm” renders the claims vague and indefinite because the reference point for measurement of the angle and the reference axis for the offsets is not defined with respect to structure recited in the claim. 
In claim 18, the method step “determining a reference location on an exterior surface of the bone structure defining a virtual axis extending……bone structure” is incomplete.  It is unclear how the reference location is determined.  For e.g. is this determination made by imaging, a human etc.?
In claim 19, the recitation “…identifying information characterizing a distance between the target location relative and the reference location” is incomplete.  It is unclear how the target location is determined. 
In claim 23, the recitation “engaging the access instrument with a guide opening of the instrument guide jointly selecting a guide angle and an offset distance adjustor of the instrument guide” renders the claim vague and indefinite as it is run on.  It is unclear how the offset distance adjustor is utilized to determine the fixed offset distance. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood in light of the rejections under 35 USC 112(b), claim(s) 1-2 and 18-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagga et al. (US 9259257).
Bagga et al. disclose a system for targeting a joint defect including: an indicator probe or arm 100 with a localizing pin 108 for visually identifying a target site; an 
The claimed method steps are performed when the instrument guide is utilized to access and treat a target site in a bone. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al. (US 9259257) in view of Wetzler et al. (US 7575578).
Bagga et al. disclose all elements of the claimed invention except for varying the angles between openings 122.
Wetzler et al. teach providing access openings at different angles in a drill guide to allow a surgeon to achieve a range of tunnel lengths in bone. 
Therefore, it would have been obvious to a person of ordinary skill in the art have provided openings 122 at different angular intervals to enable better access to a bone defect. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al. (US 9259257) in view of Herzenberg et al. (US 5403322).

It is well known to vary the lateral offset of openings on a drill guide for access to a desired bone site, for e.g. as taught by Herzenberg et al. 
It would have been obvious to one of ordinary skill in the art to have varied the offset between openings 84 for better control of access to a desired site on a bone. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al. (US 9259257) in view of Paulos et al. (US 5112337).
Bagga et al. disclose all elements of the claimed invention except for a guide sleeve or access instrument with graduations or indicia for measuring depth of insertion. 
It is well known to provide a drill sleeve with indicia to indicate the distance between the proximal end of the drill sleeve and a reference structure such as a target hook point, as evidenced by Paulos et al. (Fig. 1 and cols. 4-8).
It would have been obvious to one having ordinary skill in the art to have provided a sleeve or access instrument with indicia for the predictable result of determining the distance from a reference structure. 

Conclusion
A final patentability determination with respect to claims 12-17 cannot be made until the rejections made in this action are overcome.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



August 13, 2021


/Anu Ramana/Primary Examiner, Art Unit 3775